         Case 6:21-cr-10004-JWB Document 42 Filed 07/29/21 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                          Case No. 21-10004-JWB

TRAYON L. WILLIAMS,

               Defendant.


                                MEMORANDUM AND ORDER

       This matter is before the court on Defendant’s motion to dismiss the indictment. (Doc.

21.) The motion, as briefed, is ripe for decision. (Docs. 21 and 24.) For the reasons stated below,

Defendant’s motion is DENIED.

       Defendant argues that 18 U.S.C. § 922(g)(1) is unconstitutional because “Congress

exceeded its Commerce Clause power when it banned felons from possessing firearms ‘in or

affecting commerce’” under the statute. (Doc. 21 at 2.) The government asserts that “circuit

precedent across the federal spectrum uniformly rejects” Defendant’s argument and cites case law

finding as much from nearly every circuit in this country. (Doc. 24 at 2.) Indeed, Defendant

concedes in his motion that this issue has already been decided against him and he is merely

preserving the issue for appellate review. (Doc. 21 at 3.) After reviewing the case law, the court

agrees this issue is foreclosed. See United States v. Dorris, 236 F.3d 582, 586 (10th Cir. 2000);

see also (Doc. 24 at 2.) Accordingly, Defendant’s motion (Doc. 21) is DENIED.

       IT IS SO ORDERED this 29th day of July, 2021.




                                                1
Case 6:21-cr-10004-JWB Document 42 Filed 07/29/21 Page 2 of 2




                                  __s/ John W. Broomes_____________
                                  JOHN W. BROOMES
                                  UNITED STATES DISTRICT JUDGE




                              2
